Citation Nr: 9919250	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-39 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1967 to 
July 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana, which denied a 
disability rating in excess of 30 percent for the veteran's 
PTSD.

After the veteran perfected his appeal, an August 1994 rating 
decision assigned a 50 percent disability rating for the 
veteran's PTSD.  However, this was not a full grant of the 
benefit sought on appeal because a higher disability rating 
is available under Diagnostic Code 9411.  On a claim for an 
original or an increased rating, the claimant is generally 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and such a claim remains in appellate status 
where a subsequent rating decision awarded a higher rating, 
but less than the maximum available benefit.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Therefore, this issue remains 
before the Board. 

In October 1996, the Board remanded this claim for additional 
evidentiary development.  Although the RO complied with the 
Board's Remand instructions, it is unfortunately necessary to 
again REMAND this claim for the reasons discussed below.


REMAND

Additional due process is needed prior to further disposition 
of the veteran's claim.  The Board remanded this case in 
1996, in part, to provide the veteran a VA psychiatric 
examination in order to obtain the medical information needed 
to properly evaluate his PTSD.  The veteran was scheduled for 
VA examinations in March 1997, May 1997, and March 1998.  He 
failed to report for each examination.

It is incumbent upon the veteran to submit to a VA 
examination if he is applying for VA compensation or pension 
benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  
Where entitlement to a benefit cannot be established without 
a current VA examination and a claimant, without good cause, 
fails to report for such examination, an original claim for 
any benefit other than compensation shall be denied.  38 
C.F.R. § 3.655(b) (1998).  Examples of "good cause" 
include, but are not limited to, the illness or 
hospitalization of the claimant or death of an immediate 
family member.  38 C.F.R. § 3.655(a) (1998).

In an April 1997 letter, the veteran was notified that an 
examination would be scheduled and that it was important that 
he report for the examination.  He was advised that, if he 
failed to report for the examination without good cause, his 
claim may be denied.  The veteran was not provided a citation 
to 38 C.F.R. § 3.655, nor was he told that the adverse 
consequence of failing to report for a VA examination in 
connection with a claim for increase was mandatory denial of 
his claim for increase (the claim shall be denied, id.).  It 
would be prejudicial to him if the Board were to apply this 
regulation without his having been notified of its 
applicability.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the RO should notify the veteran that another 
examination will be scheduled for him, and that his claim 
shall be denied if he fails, without good cause, to report 
for the scheduled examination.  

The RO should also assure that the VA medical center which 
schedules the examination provide written documentation in 
some form to substantiate that the veteran was notified of 
the examination, the date of the notification, and the 
address to which notification was sent.  Such written 
documentation is to be placed in the claims folder.  After 
the development is undertaken on remand and the claim has 
been readjudicated, if the veteran again fails to report for 
a VA examination, citation to the provisions of 38 C.F.R. 
§ 3.655 should be included in the supplemental statement of 
the case.

While this case is in remand status, the veteran should be 
asked to provide information as to any psychiatric treatment 
that he has received since 1994.  The latest treatment 
records associated with the claims file are dated in 1994, 
and it is possible that he has received additional private or 
VA treatment since that date.  If the veteran provides this 
information to the RO, the RO should attempt to obtain any 
referenced treatment records.

Accordingly, while the Board regrets the delay, this claim is 
REMANDED for the following:

1.  Ask the veteran to provide 
information as to where he has received 
treatment for his PTSD since 1994, 
including any VA facilities, if 
appropriate.  If the veteran has received 
any private treatment, he should complete 
the necessary releases so that the RO may 
request these records.  If the RO is 
unable to obtain any private treatment 
records, tell the veteran and his 
representative of the negative results, 
so that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  
38 C.F.R. § 3.159(c) (1998).  If the 
veteran reports receiving VA treatment, 
the RO must obtain all referenced 
records.

2.  After obtaining as many of the above 
records as possible or providing the 
veteran an opportunity to respond and/or 
submit records, schedule him for a VA 
psychiatric examination.  The claims 
folder and a copy of this remand must be 
made available to and be thoroughly 
reviewed by the examiner prior to the 
examination.  The veteran should be 
advised of his responsibility to report 
for a VA examination under 38 C.F.R. § 
3.655, and he is to be advised that the 
result of failing to report for 
examination without good cause shall be 
denial of his claim for increase.

In requesting that the examination be 
scheduled, the RO should assure that the 
VA medical center has the veteran's 
current address of record.  The VA 
medical center making arrangement for the 
examination must provide the RO 
sufficient written documentation to 
confirm that notice was sent, the date 
notice was sent, and the address to which 
notice was sent.  Such documentation is 
to be placed in the claims folder.

First, all necessary tests and studies 
should be conducted in order to ascertain 
the severity of the veteran's service-
connected PTSD.  It is requested that a 
Global Assessment of Functioning (GAF) 
score be assigned consistent with the 
American Psychiatric Association:  
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-
IV), including an explanation of what the 
assigned code means.

Second, it is requested that the VA 
examiner discuss the prior medical 
evidence regarding the veteran's service-
connected PTSD and reconcile any 
contradictory evidence regarding the 
level of the veteran's occupational 
impairment and any prior medical 
findings. 

After review of the claims file, the 
examiner should render the following 
medical opinion:  

which of the veteran's 
symptomatology and/or social and 
occupational impairment is 
attributable to the service-
connected PTSD as opposed to any 
nonservice-connected conditions 
(i.e., polysubstance abuse disorder, 
major depressive disorder, 
dysthymia, paranoid personality 
disorder, and back disorders).  If 
it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), 
the examiner should so indicate.  

The examination report must include the 
medical rationale for all opinions 
expressed.

3.  Following completion of the above, 
review the claims folder and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1998).

4.  Thereafter, readjudicate the 
veteran's claim for an increased rating 
for PTSD, with consideration of any 
additional information obtained as a 
result of this remand, including the VA 
examination.  If the benefit sought on 
appeal remains denied, provide the 
veteran and his representative a 
supplemental statement of the case.  If 
the veteran has failed to report for an 
examination, citation of 38 C.F.R. 
§ 3.655 should be included.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is so informed, but he is free to 
furnish additional evidence and argument to the RO while the 
case is in remand status.  Booth v. Brown, 8 Vet. App. 109 
(1995).  

The purpose of this REMAND is to afford due process.  No 
inference should be drawn regarding the final disposition of 
this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


